Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On January 7, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,000 2.250% Notes due 2019 issued by Union Pacific Corporation (CUSIP No. 907818DW5) (the "Notes") at a purchase price of $99.869 per Note including an underwriting discount of $0.600 per Note. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Loop Capital Markets LLC Mizuho Securities USA Inc. PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Massachusetts Intermediate Municipal Bond Fund On January 23, 2014, BNY Mellon Massachusetts Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.000% Revenue Bonds, Partners HealthCare System Issue, $250,000,000 Series M-4, due July 1, 2044 issued by Massachusetts Development Finance Agency (CUSIP No. 57583UF60) (the "Bonds") at a purchase price of $103.800 per Bond including an underwriting discount of $0.625. The Bonds were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On January 23, 2014, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 13,000 5.000% Revenue Bonds, Partners HealthCare System Issue, $250,000,000 Series M-4, due July 1, 2044 issued by Massachusetts Development Finance Agency (CUSIP No. 57583UF60) (the "Bonds") at a purchase price of $103.800 per Bond including an underwriting discount of $0.625. The Bonds were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 4, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 2.200% Senior Notes due 2019 issued by Aetna Inc. (CUSIP No. 00817YAN8) (the "Notes") at a purchase price of $99.900 per Note including an underwriting discount of $0.600 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC RBS Securities Inc. U.S. Bancorp Investments, Inc. Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC SunTrust Robinson Humphrey, Inc. UBS Securities LLC Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. HSBC Securities (USA) Inc. PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 5, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 3.950% Senior Notes due 2024 issued by PPL Capital Funding, Inc. (CUSIP No. 69352PAK9) (the "Notes") at a purchase price of $99.672 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Barclays Capital Inc. BNP Paribas Securities Corp. Scotia Capital (USA) Inc. UBS Securities LLC Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Lloyds Securities Inc. CIBC World Markets Corp. KeyBanc Capital Markets Inc. PNC Capital Markets LLC Santander Investment Securities Inc. SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On March 27, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,000 1.875% Senior Notes due 2017 issued by The Royal Bank of Scotland Group plc (CUSIP No. 780099CG0) (the "Notes") at a purchase price of $99.838 per Note including an underwriting discount of $0.200 per Note. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. National Bank of Canada Financial Inc. TD Securities (USA) LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. ` Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Mid Cap Multi-Strategy Fund On March 28, 2014, BNY Mellon Mid Cap Multi-Strategy Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,020 shares of common stock issued by CBS Outdoor Americas Inc. (CUSIP No.: 14987J106) (the "Common Stock") at a purchase price of $28.00 per share including an underwriting discount of $1.26 per share. The Common Stock was purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Wells Fargo Securities, LLC BNP Paribas Securities Corp. Credit Suisse Securities (USA) LLC Mizuho Securities USA Inc. RBS Securities Inc. SMBC Nikko Securities America, Inc. UBS Securities LLC TD Securities (USA) LLC Barrington Research Associates, Inc. Evercore Group L.L.C. Guggenheim Securities, LLC Nomura Securities International, Inc. RBC Capital Markets, LLC Drexel Hamilton, LLC Lebenthal & Co., LLC Loop Capital Markets LLC Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On April 24, 2014, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 475 1.096% School Facilities Construction Refunding Bonds, 2014 Series QQ (Federally Taxable), due June 15, 2016 issued by New Jersey Economic Development Authority (CUSIP No. 6459186N8) (the "Bonds") at a purchase price of $100.000 per Bond including an underwriting discount of $0.250. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On April 24, 2014, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,425 1.096% School Facilities Construction Refunding Bonds, 2014 Series QQ (Federally Taxable), due June 15, 2016 issued by New Jersey Economic Development Authority (CUSIP No. 6459186N8) (the "Bonds") at a purchase price of $100.000 per Bond including an underwriting discount of $0.250. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On April 24, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 1.096% School Facilities Construction Refunding Bonds, 2014 Series QQ (Federally Taxable), due June 15, 2016 issued by New Jersey Economic Development Authority (CUSIP No. 6459186N8) (the "Bonds") at a purchase price of $100.000 per Bond including an underwriting discount of $0.250. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On April 24, 2014, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 6,450 1.096% School Facilities Construction Refunding Bonds, 2014 Series QQ (Federally Taxable), due June 15, 2016 issued by New Jersey Economic Development Authority (CUSIP No. 6459186N8) (the "Bonds") at a purchase price of $100.000 per Bond including an underwriting discount of $0.250. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On April 24, 2014, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 13,000 5.000% School Facilities Construction Refunding Bonds, 2014 Series PP, due June 15, 2029 issued by New Jersey Economic Development Authority (CUSIP No. 6459186B4) (the "Bonds") at a purchase price of $109.902 per Bond including an underwriting discount of $0.500. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On April 24, 2014, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,500 5.000% School Facilities Construction Refunding Bonds, 2014 Series PP, due June 15, 2019 issued by New Jersey Economic Development Authority (CUSIP No. 6459185W9) (the "Bonds") at a purchase price of $114.916 per Bond including an underwriting discount of $0.375. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On April 24, 2014, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.000% School Facilities Construction Refunding Bonds, 2014 Series PP, due June 15, 2029 issued by New Jersey Economic Development Authority (CUSIP No. 6459186B4) (the "Bonds") at a purchase price of $109.902 per Bond including an underwriting discount of $0.500. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. M&T Securities, Inc. Siebert Brandford Shank & Co., L.L.C. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On May 8, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 3.150% Notes due 2021 issued by Hasbro, Inc. (CUSIP No. 418056AT4) (the "Notes") at a purchase price of $99.906 per Note including an underwriting discount of $0.625 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. RBS Securities Inc. Morgan Stanley & Co. LLC SunTrust Robinson Humphrey, Inc. Scotia Capital (USA) Inc. ANZ Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC The Huntington Investment Company SMBC Nikko Securities America, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On May 13, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 1.500% Senior Notes due 2017 issued by L-3 Communications Corporation (CUSIP No. 502413BC0) (the "Notes") at a purchase price of $99.851 per Note including an underwriting discount of $0.450 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. SunTrust Robinson Humphrey, Inc. Deutsche Bank Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Scotia Capital (USA) Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC ANZ Securities, Inc. BNY Mellon Capital Markets, LLC HSBC Securities (USA) Inc. SMBC Nikko Securities America, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Comerica Securities, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On May 21, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,000 5.125% Subordinated Tier 2 Notes due 2024 issued by The Royal Bank of Scotland Group plc (CUSIP No. 780099CH8) (the "Notes") at a purchase price of $99.213 per Note including an underwriting discount of $0.400 per Note. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Wells Fargo Securities, LLC ABN AMRO Securities (USA) LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Danske Markets Inc. ING Financial Markets LLC nabSecurities, LLC National Bank of Canada Financial Inc. TD Securities (USA) LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On June 2, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 2.750% Notes due 2021 issued by The TJX Companies, Inc. (CUSIP No. 872539AA9) (the "Notes") at a purchase price of $99.930 per Note including an underwriting discount of $0.625 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC Barclays Capital Inc. J.P. Morgan Securities LLC RBS Securities Inc. U.S. Bancorp Investments, Inc. KeyBanc Capital Markets Inc. BNY Mellon Capital Markets, LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC Fifth Third Securities, Inc. PNC Capital Markets LLC Santander Investment Securities Inc. SunTrust Robinson Humphrey, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On June 2, 2014, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 6,590 2.100% Medium-Term Notes, Series H, 2.100% Notes due 2019 issued by Caterpillar Financial Services Corporation (CUSIP No. 14912L6B2) (the "Notes") at a purchase price of $100.000 per Note including an underwriting discount of $0.350. The Notes were purchased from Goldman, Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Goldman, Sachs & Co. RBS Securities Inc. SG Americas Securities, LLC BBVA Securities Inc. BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC TD Securities (USA) LLC The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Income Stock Fund On June 12, 2014, BNY Mellon Income Stock Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 410,620 shares of common stock issued by Exelon Corporation (CUSIP No.: 30161N101) (the "Common Stock") at a purchase price of $35.00 per share including an underwriting discount of $1.05 per share. The Common Stock was purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Scotia Capital (USA) Inc. Wells Fargo Securities, LLC Mizuho Securities USA Inc. RBC Capital Markets, LLC Piper Jaffray & Co. BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC CIBC World Markets Corp. Credit Agricole Securities (USA) Inc. KeyBanc Capital Markets Inc. Loop Capital Markets LLC PNC Capital Markets LLC Samuel A. Ramirez & Company, Inc. SMBC Nikko Securities America, Inc. TD Securities (USA) LLC The Huntington Investment Company Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8-9, 2014. These materials include additional information about the terms of the transaction.
